Notice of Allowance
Claim 2-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed inventions as a whole.

For independent claim 4:
The claimed invention is an apparatus for welding a weld stud to a substrate, the apparatus comprising a welding gun comprising a casing and a stud holder for the weld stud; a gas container; and a gas line for conducting gas from the gas container to the stud holder, wherein the gas container is supported by the welding gun and the gas line is supported by the welding gun, wherein the welding gun has a gas container receptacle for receiving the gas container.
The closest prior art would be Masubuchi et al (US 3,989,920). Masubuchi teaches a welding gun comprising a casing and a stud holder for the weld stud; a gas container; and a gas line for conducting gas from the gas container to the stud holder, wherein the gas container is supported by the welding gun and the gas line is supported by the welding gun. However, Masubuchi does not teach the welding gun has a gas container receptacle for receiving the gas container.
The second closest prior art would be Rowbottam et al (US 4,315,732). Rowbottam teaches the welding gun has a gas container receptacle for receiving the gas container. However, the teachings of Rowbottam would destroy the invention of Masubuchi because the devices are not compatible in their application. Rowbottam uses gas as a fuel and Masubuchi uses gas as a shielding agent. The combination of the two would not yield the claimed invention.

For independent claim 9:
The claimed invention is an apparatus for welding a weld stud to a substrate, the apparatus comprising a welding gun comprising a casing and a stud holder for the weld stud; a gas container; and a gas line for conducting gas from the gas container to the stud holder, wherein the gas container is supported by the welding gun,  further Page 3 of 7Application No. 16/652,726Reply to Office Action comprising a filling level detection device for the gas container, wherein the filling level detection device is supported by the welding gun. 
The closest prior art would be Masubuchi et al (US 3,989,920). Masubuchi teaches a welding gun comprising a casing and a stud holder for the weld stud; a gas container; and a gas line for conducting gas from the gas container to the stud holder. However, Masubuchi does not teach wherein the gas container is supported by the welding gun,  further Page 3 of 7Application No. 16/652,726Reply to Office Action comprising a filling level detection device for the gas container, wherein the filling level detection device is supported by the welding gun. 
The second closest prior art would be Albrecht et al (US 6,977,358). Albrecht teaches a filling level detection device for the gas container, wherein the filling level detection device is supported by the welding gun. However, Albrecht does not teach wherein the gas container is supported by the welding gun.
The third closest prior art would be Rowbottam et al (US 4,315,732). Rowbottam teaches the welding gun has a gas container receptacle for receiving the gas container. However, the teachings of Rowbottam would destroy the combination of Masubuchi and Albrecht because the devices are not compatible in their application. Rowbottam uses gas as a fuel and Masubuchi and Albrecht use gas as a shielding agent. The combination of the three would not yield the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761